1

2
3

4

5
 6 Dennis I. Wilenchik, #005350
   Ross P. Meyer, #028473
   Jordan C. Wolff, #34110
 7 admin@wb-law.com
   Attorneys for Plaintiff John Moon
 8
                  IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 9
                           IN AND FOR THE COUNTY OF MARICOPA
10
     CHAD LANDAU, et. al.,                          Case No.: CV2018-007262
11
                                                      PLAINTIFF MOON’S
12                               Plaintiffs,  CONTORVERTING      STATEMENT OF
                                               FACTS TO DEFENDANTS’ MOTION
13          vs.                                    FOR PARTIAL SUMMARY
                                               JUDGMENT AS TO COUNTS FOUR
14                                             AND  FIVE TO THE EXTENT FILED
     RYAN and CAITLIN JOCQUE, husband             BY PLAINTIFF JOHN MOON
15   and wife,

16                              Defendants.                     (Assigned to the
                                                           Honorable Daniel G. Martin)
17

18
           Plaintiff, John Moon (hereinafter referred to as “Moon”), presents the following
19
     Controverting Statement of Facts to Defendants’ Motion for Partial Summary Judgment as to
20
     Counts Four and Five to the Extent Filed by Plaintiff John Moon (hereinafter referred to as
21
     “CSOF”).
22
           1.     Admit.
23
           2.     Admit.
24
           3.     Admit.
25
 Case 2:20-ap-00169-DPC Doc 29-2 Filed 09/21/20 Entered 09/21/20 13:44:15             Desc
26                  Controverting Statement of Facts Page 1 of 3
 1      4.    Admit
 2      5.    Admit.
 3      6.    Admit.
 4      7.    Admit.
 5      8.    Admit.
 6      9.    Admit.
 7      10.   Admit.
 8      11.   Admit.
 9      12.   Admit.
10      13.   Admit.
11      14.   Admit.
12      15.   Admit.
13      RESPECTFULLY SUBMITTED this 31st day of January, 2020.
14                                   WILENCHIK & BARTNESS, P.C.
15
                                      /s/ Ross P. Meyer
16                                   Dennis I. Wilenchik, Esq.
                                     Ross P. Meyer, Esq.
17                                   Jordan C. Wolff, Esq.
                                     The Wilenchik & Bartness Building
18                                   2810 North Third Street
                                     Phoenix, Arizona 85004
19                                   admin@wb-law.com
                                     Attorneys for Plaintiff John Moon
20

21

22
23

24

25
 Case 2:20-ap-00169-DPC Doc 29-2 Filed 09/21/20 Entered 09/21/20 13:44:15   Desc
26                  Controverting Statement of2Facts Page 2 of 3
     ELECTRONICALLY filed January 31, 2020,
 1
     via AZTurboCourt.com
 2
   COPY electronically transmitted by the Clerk of
 3 the Court via AZTurboCourt.com
   to the Daniel G. Martin
 4
   COPIES electronically served January
 5 31, 2020, using AZTurboCourt.com, to:

 6 William G. Klain, Esq.

 7 Michelle H. Swann, Esq.
   LANG & KLAIN, P.C.
 8 6730 N. Scottsdale Road, Suite 101
   Scottsdale, Arizona 85253-4408
 9 wklain@lang-klain.com
   MSwann@lang-klain.com
10 filing@lang-klain.com

11 Attorneys for Defendants

12 Robert T. Mills, Esq.
   Sean A. Woods, Esq.
13 Mills + Woods, PLLC
   5055 North 12th Street, Suite 101
14
   Phoenix, Arizona 85014
15 docket@millsandwoods.com
   Attorneys for Plaintiff D2W, LLC
16
   COPY emailed on January 31, 2020, to:
17
   Chad Landau, for himself
18
   and for Karen Doris, LLC
19 1412 Copper Trace
   Cleveland Heights, Ohio 44118
20 Chad.m.landau@gmail.com

21 /s/ Ross P. Meyer

22
23

24

25
  Case 2:20-ap-00169-DPC Doc 29-2 Filed 09/21/20 Entered 09/21/20 13:44:15   Desc
26                   Controverting Statement of3Facts Page 3 of 3
